The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a non-final action after withdrawal from issue of July 13, 2022. Claims 18 to 37 are currently active in the application.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-37 are rejected under 35 U.S.C. 103(a) as being unpatentable to the best examiner’s understanding over Lee at al. (US Patent Publication 2014/0275760 A1) in view of Takano et al. (US Patent Publication 2015/0363979 A1 previously published as WO2014/125789 on August 21, 2014).
	In regard of claim 18, Lee et al. discloses an augmented reality head mounted device (See Figures 1, 3 of Lee et al. and abstract and paragraphs [0012, 0015, 0075]) comprising: an image capture device (See Figures 1, 3 of Lee et al. illustrating camera (410) discussed in paragraphs [0077, 0079]) configured to capture a real time image of a surgical environment from a first point of view (e.g. the patient P’s human body include a plurality of markers (M) shown in Figs. 1, 3-4, 6-10 and paragraphs [0012, 0023, 0027, 0075, 0080, 0086]); a lens (See Figure 3 of Lee et al. reference numeral (420) illustrating eyeglass-type HMD and paragraph [0076]) configured to display an augmented real time image based on the real time image of the surgical environment (See Figures 1, 2, 3, 6-7 and paragraphs [0003, 0088, 0096] of Lee et al.); and 
an eye tracking module (See Figure 3 of Lee et al. reference numerals (430, 440, 450) and paragraph [0040]) coupled to the lens(See Figure 3, reference numeral (420)) and configured to determine a gaze of a wearer of the augmented reality head mounted device towards an object of interest (e.g. inside of the patient body and see Figures 2-3, 6, 7, 10 of Lee et al. and paragraphs [0003, 0075, 0077, 0093, 0095, 0096]), wherein the eye tracking module is configured to: manipulate the augmented real time image based on the gaze towards the object of interest; and transmit the manipulated augmented real time image to another augmented reality head mounted device (See Figure 1-3 of Lee et al. and paragraphs [0003, 0043, 0075, 0093, 0095, 0096] ).
	However, Lee et al. fails to disclose an eye tracking module for light emitting, which is (124) showed in Fig. 3 and disclosed in paragraph [0040] and another augmented reality head mounted device.
	In the same field of endeavor, Takano et al. teaches an eye tracking module (124) illustrated in Figure 3 and discussed in paragraph [0040] by Applicant and Takano et al. paragraphs [0062, 0063, 0064, 0065] in Figure 19, reference numeral (140b) and Figure 20; Figure 24, 25 and paragraphs [0201, 0210] and another augmented reality head mounted device (100) worn by another user (e.g. another surgeon) (See Figs. 19, 25 and paragraphs [0072, 0147]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee et al. with the teaching of Takano et al. , so a user could view more images clearly by removing a camera disposed parallel to the user’s eyes and surgeon of the head mounted display could visually recognize a real image of the object included in the external scenery, and the information (superimposition information) which is not shown in the appearance of the object together, without moving the visual line of the surgeon during surgery (see Takano et al. Figure 19 and [0011].
	In regard of claim 19, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, wherein the image capture device captures a three dimensional image (See at least paragraph [0094] of Takano et al. discussing that HMD captures a three dimensional image).
	In regard of claim 20, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, wherein the augmented real time image includes biometric data of a patient (See at least Figure 12B of Takano et al. illustrating real time image with biometric data (CP3) as discussed in paragraph [0126]).
	In regard of claim 21, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, wherein the augmented real time image includes a highlighted portion, wherein the highlighted portion is determined by the gaze towards the interested object (See at least Figure 11 of Lee et al. illustrating highlighted portion (image captured by endoscope) as discussed in paragraphs [0097-0099]).
	In regard of claim 22, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, wherein the lens is transparent (See Figure 3 of Lee et al. illustrating transparent lens (420) as discussed in paragraph [0075]).
	In regard of claim 23, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, wherein the image capture device is mounted to a first side of the lens and a monitor is mounted to a second side of the lens opposite the first side (See at least Figure 3 of Lee et al. illustrating image capture device (410) is mounted to a first side of the lens (420) and monitor (400) is mounted to a second side of lens (420)).
	In regard of claim 24, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 18, further comprising a user input device configured to contextual awareness to the manipulated augmented real time image (See Figure 19 of Takano et al. illustrating a user input device (10b) as discussed in paragraphs [0191-0192]).
	In regard of claim 25, Lee et al. and Takano et al. further disclose the augmented reality head mounted device of claim 24, wherein the user input device is one of at least a microphone or a gesture detector (See Figure 19 of Takano et al. illustrating a user input device (10b) capable to detect gestures as discussed in paragraphs [0191-0192]).
	In regard of claim 26, Lee et al. and Takano et al. further disclose a surgical system comprising: the augmented reality head mounted device of claim 18 constituting a first augmented reality head mounted device (See Figures 3, 19, 25 of Takano et al. illustrating a first head mounted device (PO1, 100b), paragraph [0226]); and a second augmented reality head mounted device, wherein the second augmented reality head mounted device receives the manipulated augmented real time image and displays the manipulated augmented real time image according to a second point of view of the second augmented reality head mounted device (See at least Figure 25 of Takano et al. illustrating second augmented reality head mounted device (PO2, 100b) as discussed in paragraphs [0210, 0217, 0221]).
	In regard of claim 27, Lee et al. and Takano et al. further disclose the surgical system of claim 26, wherein the first augmented reality head mounted device is worn by a first user and the second augmented reality head mounted device is worn by a second user (See Figure 25 of Takano et al. illustrating first and second HMDs (100b) worn by two users).
	In regard of claim 28, Lee et al. and Takano et al. further disclose a surgical system comprising: a surgical instrument (See Figure 4 of Takano et al. illustrating a surgical instrument (SC)); a first augmented reality head mounted device including:
an image capture device configured to capture a real time image of a surgical environment from a first point of view (See Figure 3 of Lee et al. illustrating a HMD (400) for capturing image of a surgical environment as discussed in paragraphs [0068, 0073-0076]); a lens configured to display an augmented real time image based on the real time image of the surgical environment (See Figure 3 of Lee et al. illustrating lens (420)); and an eye tracking module coupled to the lens and configured to determine a gaze of a wearer of the augmented reality head mounted device towards an object of interest (See paragraphs [0021-0022] of Lee et al. discussing gaze determining and creating augmented realty toward an object of interest), wherein the eye tracking module of the first augmented reality head mounted device is configured to: manipulate the augmented real time image based on the gaze towards the object of interest (See at least Figure 2 of Lee et al. illustrating eye tracking device (215)); and transmit the manipulated augmented real time image to a second augmented reality head mounted device (See at least Figure 2 of Lee et al. illustrating a first HMD (100) transmitting (140) manipulated augmented real time image); and a second augmented reality head mounted device including: an image capture device configured to capture a real time image of the surgical environment from a second point of view (See Figure 2 of Lee et al. illustrated second HMD (300)); a lens configured to display the augmented real time image based on the real time image of the surgical environment (See Figure 3 of Lee et al. illustrating HMD including lens (420) used for surgical environment); and an eye tracking module coupled to the lens, wherein the eye tracking module of the second augmented reality head mounted device is configured to display the manipulated augmented real time image from the second point of view (See at least Figure 2 of Lee et al. illustrating eye tracking module (410) coupled to lens (420) of the second HDM  device (400)); a controller configured to: generate the augmented real time image based on the real time image of the surgical environment by combining the real time image of the surgical environment from the first point of view and the real time image of the surgical environment from the second point of view (See at least Figure 20 of Takano et al. illustrating a controller (10b) generating the augmented real time (160) and combining with real time image (142b) as discussed in paragraph [0197-0198]); provide a first augmented real time image of the surgical environment to the first augmented reality head mounted device, generated from the augmented real time image, and corresponding to the first point of view; and provide a second augmented real time image of the surgical environment to the second augmented reality head mounted device, generated from the augmented real time image, and corresponding to the second point of view (See Figure 25 of Takano et al. illustrating first and second (PO1 and PO2) augmented reality HMD generating teal time image (PA)). 
	In regard of claim 29, Lee et al. and Takano et al. further disclose the surgical system of claim 28, wherein the surgical instrument is a robotic surgical instrument (See at least Figure 1 of Lee et al. reference numeral (200) illustrating a robotic surgical instrument as discussed in abstract and paragraphs [0068-0069]) .
	In regard of claim 30, Lee et al. and Takano et al. further disclose the surgical system of claim 28, further comprising a surgical console including a user input device configured to contextual awareness to the manipulated augmented real time image (See Figure 1 of Lee et al. illustrating a surgical console (100) with input device (120) for manipulation of augmented real time image).
	In regard of claim 31, Lee et al. and Takano et al. further disclose the surgical system of claim 30, wherein the user input device is one of at least a microphone or a gesture detector (See Figure 1 of Lee et al. illustrating input device (110) for gesture detection as discussed in paragraph [0047]).
	In regard of claim 32, Lee et al. and Takano et al. further disclose the surgical system of claim 31, wherein the gesture detector is configured to detect hand movement and provide a signal indicative of the hand movement to the controller (See Figure 1 of Lee et al. and paragraphs [0047-0048] illustrating the gesture detector (110) for detection hand movement).
	In regard of claim 33, Lee et al. and Takano et al. further disclose the surgical system of claim 32, wherein the first augmented real time image includes a virtual representation provided by the controller and the controller manipulates the virtual representation based on the signal indicative of the hand movement to the controller (See Figures 1 and 6 of Lee et al. illustrating the first augmented real time image provided by a controller (410)).
	In regard of claim 34, Lee et al. and Takano et al. further disclose the surgical system of claim 28, wherein the lens of the first augmented reality head mounted device and the lens of the second augmented reality head mounted device are transparent (See Figure 3 of Lee et al. illustrating transparent lens (420) as discussed in paragraph [0075]).
	In regard of claim 35, Lee et al. and Takano et al. further disclose the surgical system of claim 34, wherein the virtual representation is an image of a patient (See at least Figure 11 of Lee et al. illustrating virtual representation of a patient).
	In regard of claim 36, Lee et al. and Takano et al. further disclose the surgical system of claim 34, wherein the virtual representation is a virtual control panel (See at least Figure 12b of Takano et al. illustrating the virtual representation (CP3) virtual control panel).
	In regard of claim 37, Lee et al. and Takano et al. further disclose the surgical system of claim 28, wherein the augmented real time image includes a highlighted portion, wherein the highlighted portion is determined by the gaze towards the interested object (See Figure 12A of Takano et al. illustrating the augmented real time image (V1) including a highlighted portion (CP2)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication 2007/0238981 A1 to Zhu et al. discloses a surgical navigation process relative to a patient. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692